AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This Amendment, effective December 21, 2004 (the “Amendment”) to the Employment
Agreement among KMG America Corporation, Kanawha Insurance Company and Thomas D.
Sass, dated December 21, 2004 (the “Employment Agreement”) is entered into by
and among KMG America Corporation (the “Parent”), Kanawha Insurance Company (the
“Company”) and Thomas D. Sass (the “Executive”). Terms used in this Amendment
that are not otherwise defined shall have the same meaning given to them in the
Employment Agreement.

 

Recitals:

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to correctly reflect the intent of the Parent and the Company when they entered
into the Employment Agreement that the Executive would not be entitled to cash
in lieu of unused vacation time in a calendar year.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
acknowledged by the parties hereto, the parties agree as follows:

 

1. Unused Vacation Time. Section 5(e)(i) of the Employment Agreement is replaced
in its entirety with the following new Section 5(e)(i):

 

“(i) Vacation. The Executive shall be entitled to four (4) weeks of paid
vacation per full calendar year. The Executive shall not be entitled to cash in
lieu of any unused vacation time. The Executive shall not be entitled to carry
over any unused vacation time from year to year.”

 

2. Employment Agreement. All terms and conditions in the Employment Agreement
that do not conflict with this Amendment shall remain in effect and are
enforceable among the parties hereto.

 

3. Governing Law. The validity, interpretation, construction and performance of
this Amendment shall be governed by the laws of the Commonwealth of Virginia,
without regard to its conflicts of law principles.

 

4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

 

5. Entire Agreement. This Amendment sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any

 

1



party hereto, and any prior agreement of the parties hereto in respect of the
subject matter contained herein.

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date and
year indicated below each of their names.

 

Attest:

KMG AMERICA CORPORATION

 

 

By:______________________________

By:______________________________

 

Name:

 

Title:

 

Date:

 

 

Attest:

KANAWHA INSURANCE COMPANY

 

 

By:______________________________

By:______________________________

 

Name:

 

Title:

 

Date:

 

 

Attest:

THOMAS D. SASS

 

 

By:______________________________

_____________________________

 

 

2

 

 